Citation Nr: 1540930	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of colorectal cancer, to include as being due to in-service herbicide and/or asbestos exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as being due to in-service herbicide and/or asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 through September 1970, to include combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which among other issues, denied service connection for claimed stomach problems.  The Veteran perfected a timely appeal of that denial.

As summarized in the Board's previous remands and decisions, this appeal has had a long and eventful history.  Over the course of that history, and consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim for service connection for "stomach problems" has been expanded to include consideration of possible service connection for other gastrointestinal disorders indicated in the record, to include residuals associated with colorectal cancer, diverticulitis, and GERD.

Following a series of remands from the Board and the United States Court of Appeals for Veterans Claims (Court), the Board issued a July 2013 decision that denied service connection for residuals of colorectal cancer and gastrointestinal disorders, to include diverticulitis and GERD.  The Veteran again appealed the adverse July 2013 Board decision to the Court.

In a September 2014 Joint Motion for Partial Remand, counsel acting on behalf of the Veteran and the VA Secretary (the parties) argued that the Board had erred in its July 2013 denials of service connection for residuals of colorectal cancer and for GERD.  Specifically, the parties asserted, the Board erred in failing to order efforts to obtain complete records for treatment received by the Veteran from Dr. C.R. since 1999.  Also, the parties argued, the Board relied erroneously on a 2012 VA examination that failed to consider whether inhaled and ingested asbestos might have caused or resulted in the Veteran's colorectal cancer.  Toward that end, the parties asserted that the Board's denial of service connection for residuals of colorectal cancer needed to be vacated and remanded to the Board so that the Veteran could be afforded a more thorough examination or opinion.  Concerning the issue of the Veteran's entitlement to service connection for GERD, the parties argued similarly that the Board relied on an incomplete 2012 VA examination that failed to consider the Veteran's lay assertions that he had sudden onset of abdominal pain during service in Vietnam.  Moreover, the parties noted, the Board also erred in failing to assess properly the probative weight to be assigned to the Veteran's lay statements by making determinations as to the Veteran's competency and/or credibility.  The parties' September 2014 motion was granted by the Court.  The matter was then returned to the Board for proceedings consistent with the motion.

Consistent with the parties' motion and the Court's order, the Board remanded this matter once again in January 2015.  On remand, the Board directed that the records for treatment received by the Veteran from Dr. C.R. since 1999 be obtained.  The Board directed further that the claims file be provided to a "qualified physician" for that physician's review and an opinion as to whether it is at least as likely as not that the Veteran's colorectal cancer, with onset after service, could be attributed to in-service ingestion of asbestos particles.  The Board asked that the designated physician provide a complete rationale for all opinions expressed.

The agency of original jurisdiction (AOJ) has undertaken efforts to perform the development ordered by the Board.  Still, for the reasons discussed more fully below, the Board finds that those efforts are inadequate and that the matter must be remanded yet again for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's January 2015 remand instructions, a May 2015 medical opinion was obtained from Dr. D.T., a VA Compensation & Pension Lead Physician.  Dr. D.T.'s opinion, however, does not provide adequate rationale or explanation, and accordingly, does not fully comply with the Board's instructions.

In the May 2015 report, Dr. D.T. opined that it is less likely than not that the Veteran's colorectal cancer is attributable to his in-service ingestion of asbestos but in expressing his opinion, commented simply that "[t]he clinical presentation and the literature do not support a nexus."  In relation to the Veteran's claimed GERD, he opined also that it is less likely than not that the Veteran's onset of abdominal pain during service is a link to his GERD incurred many years later.  As rationale, he states simply that the history and records do not support such a link.  Dr. D.T. also stated simply and without elaboration that there is no link in the literature between Agent Orange or asbestos exposure and GERD.

In relation to his negative opinion concerning a possible link between colorectal cancer and ingested asbestos, Dr. D.T. did not consider or address other favorable evidence in the claims file, including the medical study contained in the claims file, entitled "Identification of Occupational Cancer Risks in British Columbia, Canada:  A Population-Based Case - Control Study of 1,155 Cases of Colon Cancer"; Dr. C.R.'s favorable April 2012 record review and opinion; and/or the medical studies cited by Dr. C.R. in the April 2012 opinion.  In the absence of such consideration, Dr. D.T.'s opinion and rationale that the proposed etiological relationships between the Veteran's colorectal cancer and ingested asbestos during service is incomplete.  In regard to his baldly stated negative opinion concerning any relationship between GERD and in-service onset of abdominal pain or exposure to herbicides or asbestos, Dr. D.T. does not cite any supporting medical evidence in the record.  Similarly, he provides no supporting medical principle.  In short, he provides no discussion as to why the evidence and relevant medical principles do not show a relationship between the Veteran's GERD and his active duty service, in spite of the Veteran's reported onset of abdominal pain during service.  In the absence of such a discussion, Dr. D.T.'s opinion concerning the relationship between the Veteran's GERD and his active duty service is also incomplete.

For the foregoing reasons, Dr. D.T. should be asked again to review the claims file and prepare an addendum opinion in which he states whether he maintains the negative opinions expressed in his May 2015 report, and if so, to provide a more detailed rationale and explanation for his opinions.  If Dr. D.T. is not available to provide the requested opinion, or Dr. D.T. determines that the opinions requested cannot be given without a live examination of the Veteran, then the Veteran should be afforded a new VA examination to explore the foregoing medical questions.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for residuals of colorectal cancer and for GERD, both to include as being due to in-service herbicide and/or asbestos exposure.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion to the previous May 2015 opinion from Dr. D.T.  The Veteran should be advised that, should a new VA examination be necessary, it would remain his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.
 
2.  Return the claims file to Dr. D.T. (i.e., the same VA examiner who provided the May 2015 opinion) and ask that he review it.  Ask the examiner to provide a typewritten addendum report in which he provides answers to the following medical questions:

	(a)  do you maintain that it is less likely as not that the 	Veteran's colorectal cancer resulted from or was 	caused by in-service herbicide exposure?  If so,	what 	do you see in the record and/or understand based on 	the current knowledge of the medical community that 	supports your opinion?

	(b)  do you maintain that it is less likely than not that 	the Veteran's colorectal cancer resulted from or was 	caused by his in-service asbestos exposure, to include 	via inhalation and ingestion?  If so, what do you see in 	the record and/or understand based on the current 	knowledge of the medical community that supports 	your opinion?

	(c)  do you concur with the findings, opinions, and 	rationale expressed by Dr. C.R. in his April 2012 	opinion?  If not, what do you see in the record and/or 	understand based on the current knowledge of the 	medical community that supports your opinion?

	(d)  does the study in the claims file entitled, 	"Identification of Occupational Cancer Risks in 	British Columbia, Canada:  A Population-Based Case 	- Control Study of 1,155 Cases of Colon Cancer" 	support the Veteran's theory that his colorectal cancer 	resulted from his in-service asbestos exposure?  If not, 	state your reasons for why you do not believe that the 	study supports the Veteran's claim.

	(e)  do the medical studies cited by Dr. C.R. in his 	April 2012 opinion support the Veteran's theory that 	his colorectal cancer resulted from his in-service 	asbestos exposure?  If not, state your reasons for why 	you do not believe that they do support the Veteran's 	claim.

	(f)  do you maintain that it is less likely as not that the 	Veteran's GERD resulted from or was caused by his 	in-service herbicide exposure?  If so, what do you see 	in the record and/or understand based on the current 	knowledge of the medical community that supports 	your opinion?

	(g)  do you maintain that it is less likely as not that the 	Veteran's GERD resulted from or was caused by his 	in-service asbestos exposure, to include via inhalation 	and ingestion?  If so, what do you see in the record 	and/or understand based on the current knowledge of 	the medical community that supports your opinion?

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If Dr. D.T. cannot provide any of the requested opinions without resorting to speculation, he should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If Dr. D.T. deems it necessary, or if he is not available to provide the addendum requested above, then the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  All tests and studies deemed necessary by Dr. D.T. or the newly designated examiner should be performed.

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
3.  After completion of the above development, the issues of the Veteran's entitlement to service connection for residuals of colorectal cancer and for GERD, both to include as being due to in-service herbicide and/or asbestos exposure, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




